MEMORANDUM**
Christopher and Paula Riehle appeal pro se the district court’s order affirming a bankruptcy court order denying a Chapter 7 bankruptcy discharge of $17,181 in debts the Riehles owed to Advance Capital, Inc. We have jurisdiction under 28 U.S.C. § 158(d). We review for clear error the bankruptcy court's findings of fact and de novo its legal conclusions. Allred v. Kennerley (In re Kennerley), 995 F.2d 145, 146 (9th Cir.1993). We affirm.
The bankruptcy court did not err by finding that the debt in question resulted from a willful and malicious injury and therefore was not subject to discharge. See Bino v. Bailey (In re Bailey), 197 F.3d 997, 1000 (9th Cir.1999).
The bankruptcy court’s findings of fact with regard to determining the amount of the debt which was nondischargeable are not clearly erroneous. See Fisher v. Roe, 263 F.3d 906, 912 (9th Cir.2001).
The bankruptcy court did not err by refusing to appoint counsel for the Riehles. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
The Riehles’ contention that they were denied a jury trial, in violation of the Seventh Amendment, lacks merit. See American Express Travel Related Servs., Inc. v. Hashemi (In re Hashemi), 104 F.3d 1122, 1124 (9th Cir.1996).
The Riehles’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.